Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Ntiros on 6/28/2022.

The application has been amended as follows: 
Replace claim 22 with the following claim 22:
Claim 22 (Currently Amended): A building construction having a curtain wall construction defined by an interior wall surface comprising framing members and at least one floor spatially disposed from the interior wall surface of the curtain wall construction defining the safing slot extending between the interior wall surface of the curtain wall construction and an outer edge of the floor, comprising a thermally insulating and sealing system for effectively thermally insulating and sealing of the safing slot, wherein the thermal insulating and sealing system comprises: i) a first element comprising a cavity, which is a compartment having a base and at least two sides, configured to be positioned substantially at a height of the floor, within the spandrel area of the interior wall surface, the cavity comprising an opening that opposes the base and has an orientation facing an interior of a building and aligned with the safing slot in an installed state of the building construction in or on the building, wherein the cavity has a width less than a width of the spandrel area between the framing members of the curtain wall construction in the installed state, a central axis of the spandrel area between the framing members passing through the cavity and an alignment axis passing through the base of the cavity and the framing members in the installed state, and
ii)  a second element comprising a first thermally resistant and/or air tight insulating material positioned at least partially in the cavity of the first element in the installed state, wherein the second element comprises
a)	an inner end surface configured to be in abutment with the outer edge of the floor for sealing thereadjacent,
b)	an outer end surface configured to be in abutment with the interior wall surface of the cavity,
c)	a lower facing surface extending between the inner end surface and the outer end surface and facing downwardly therebetween, and
d)	an upper facing surface extending between the inner end surface and the outer end surface and facing upwardly there between, and
	iii)	a connecting third element comprising a second thermally resistant and/or air tight insulating material positioned in front of the vertical framing member and in abutment with respect to the second element in the installed state, wherein the first thermally resistant and/or air tight insulating material projects beyond the first element in the direction of the at least one floor and passes through the opening and extends a distance from the spandrel panel sufficient to occupy the safing slot and contacting the floor in the installed state, wherein the cavity is made from rigid material, and wherein the thermally resistant and/or air tight insulating material comprises a thermally resistant and/or air tight flexible mineral wool material, rubber-like material or a foam.

Cancel claims 1, 4-8, 10-19, 21, 24.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: prior art does not provide sufficient motivation to modify Shriver to show a building construction having a curtain wall construction defined by an interior wall surface comprising framing members and at least one floor spatially disposed from the interior wall surface of the curtain wall construction defining the safing slot extending between the interior wall surface of the curtain wall construction and an outer edge of the floor, comprising a thermally insulating and sealing system for effectively thermally insulating and sealing of the safing slot, wherein the thermal insulating and sealing system comprises: i) a first element comprising a cavity, which is a compartment having a base and at least two sides, configured to be positioned substantially at a height of the floor, within the spandrel area of the interior wall surface, the cavity comprising an opening that opposes the base and has an orientation facing an interior of a building and aligned with the safing slot in an installed state of the building construction in or on the building, wherein the cavity has a width less than a width of the spandrel area between the framing members of the curtain wall construction in the installed state, and
ii)  a second element comprising a first thermally resistant and/or air tight insulating material positioned at least partially in the cavity of the first element in the installed state, wherein the second element comprises
a)	an inner end surface configured to be in abutment with the outer edge of the floor for sealing thereadjacent,
b)	an outer end surface configured to be in abutment with the interior wall surface of the cavity,
c)	a lower facing surface extending between the inner end surface and the outer end surface and facing downwardly therebetween, and
d)	an upper facing surface extending between the inner end surface and the outer end surface and facing upwardly there between, and
iii)	a connecting third element comprising a second thermally resistant and/or air tight insulating material positioned in front of the vertical framing member and in abutment with respect to the second element in the installed state, wherein the first thermally resistant and/or air tight insulating material projects beyond the first element in the direction of the at least one floor and passes through the opening and extends a distance from the spandrel panel sufficient to occupy the safing slot and contacting the floor in the installed state, wherein the cavity is made from rigid material, and wherein the thermally resistant and/or air tight insulating material comprises a thermally resistant and/or air tight flexible mineral wool material, rubber-like material or a foam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

6/30/2022